
	
		II
		110th CONGRESS
		1st Session
		S. 1936
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2007
			Mr. Salazar (for
			 himself, Mr. Martinez,
			 Mr. Akaka, Mr.
			 Bayh, Mr. Carper,
			 Mr. Craig, Mr.
			 Inouye, Mr. Kerry,
			 Ms. Landrieu, Mr. McCain, Mr. Nelson of
			 Nebraska, Mr. Nelson of
			 Florida, Mr. Stevens,
			 Mr. Hagel, and Mr. Brownback) introduced the following bill; which
			 was read twice and referred to the Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for a plebiscite on the future status of
		  Puerto Rico. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Puerto Rico Democracy Act of
			 2007.
		2.DefinitionsIn this Act:
			(1)CommissionThe
			 term Commission means the Puerto Rico State Elections
			 Commission.
			(2)CommonwealthThe
			 term Commonwealth means the Commonwealth of Puerto Rico.
			3.Plebiscite
			(a)In
			 generalNot later than September 30, 2009, the Commission shall
			 conduct a plebiscite in the Commonwealth, the ballot of which shall provide for
			 voters to choose 1 of the following options only:
				(1)The
			 Commonwealth of Puerto Rico should continue to have its present status and
			 relationship with the United States. If you agree, mark here
			 _______..
				(2)The
			 Commonwealth of Puerto Rico should seek independence from the United States. If
			 you agree, mark here _______..
				(3)The
			 Commonwealth of Puerto Rico should seek nationhood in free association with the
			 United States. If you agree, mark here ______. .
				(4)The
			 Commonwealth of Puerto Rico should seek admission as a State of the United
			 States. If you agree, mark here ______..
				(b)Rules and
			 regulationsThe Commission shall issue any rules and regulations
			 necessary to conduct the plebiscite under subsection (a).
			(c)Certification
			 of resultsThe Commission shall certify the results of the
			 plebiscite conducted under subsection (a) to the President and each member of
			 Congress.
			(d)Federal court
			 jurisdictionThe Federal courts of the United States shall have
			 jurisdiction over any legal claim or controversy arising from the
			 implementation of this Act.
			4.Availability of
			 funds for the plebiscite
			(a)Availability of
			 amounts derived from tax on foreign rumDuring the period
			 beginning on October 1, 2007, and ending on the date on which the results of
			 the plebiscite have been certified under section 3(c), the Secretary of the
			 Treasury shall allocate to the Commission, from amounts that would otherwise be
			 covered into the treasury of the Commonwealth under section 7652(e)(1) of the
			 Internal Revenue Code of 1986, not more than $5,000,000 to pay the costs
			 incurred by the Commission in conducting the plebiscite, as determined by the
			 President, in consultation with the Commission.
			(b)Use of funds
			 for educational and other materialsIn allocating amounts to the
			 Commission under subsection (a), the Secretary shall ensure that the content of
			 any Commission voter education materials to be prepared by the Commisison using
			 those amounts are not incompatible with the Constitution and the laws and
			 policies of the United States.
			
